Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-13, in the reply filed on 09/29/22 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10/755,067. Claims 1 and 10 of the immediate application is similar to claim 1 of the U.S. Patent. The remaining claims are respectiviley similar. Although the claims at issue are not identical, they are not patentably distinct from each other because the immediate claims are broader in scope than those of the U.S. Patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2017/0330012 A1] in view of D2 [US 9,665,763 B2].
Claim 1: A method for operating a fingerprint sensor comprising an array of ultrasonic transducers, the method comprising:

receiving a plurality of images corresponding to different subsets of the ultrasonic transducers of the fingerprint sensor, wherein the plurality of images are non-adjacent; [D1, Abstract and  [0105-0107 and 0111]] D1 teaches the use of multiple subsets of ultrasonic transducers and the acquisition of L-Shaped pattern of pixels. 

for each image of the plurality of images, determining whether the image of the plurality of images is indicative of a fingerprint; [D1, Figure 26 and [0105-0107 and 0111] D1 teaches the determination of the object, with respect to the ultrasonic transducer, is a human finger.

provided a number of images of the plurality of images that are indicative of a fingerprint satisfies a threshold, determining whether the images of the plurality of images that are indicative of a fingerprint are collectively indicative of a fingerprint; and [D1, Figure 26 and [0135 and 0139]] D1 teaches the use of the threshold in determination of the object being a fingerprint and the transmission of the image of a fingerprint to the hose processor.

provided the plurality of images are collectively indicative of a fingerprint, determining that the plurality of images comprise a fingerprint. [D1, Figure 26 and [0135 and 0139]] D1 teaches the determination if the images are indicative of a fingerprint.

D1 does not explicitly teach the plurality of images and the images being non-adjacent. The claim limitations are taught as follows: [D2, Figure 2A-2L, 4 and [Column 22, Line 61 through Column 23, Line 24]] D2 teaches the fingerprint images and fingerprint image features that are acquired. Multiple fingerprint images with fingerprint features are analyzed and the sensor pixels acquiring the image data include non-adjacent scan lines. 

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein the image data is acquired by the ultrasonic sensor and that image data is further analyzed to determine if the image data consists of a fingerprint, with the teachings of D2, wherein the analyzation is done based upon multiple fingerprint images and the plurality of image data is non-adjacent data. By including multiple images, the confidence in fingerprint detection on the sensor is increased and by including the multiple non-adjacent scan lines solves the problem of how to better sample positions where an object is to be detected. One skilled in the art would have been motivated to modify D1 in this manner in order to use the teachings of D2 in order to provide a higher confidence level with multiple image analyzation and the design choice of using a subset of non-adjacent pixels to sample multiple positions. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The method of claim 1, wherein the receiving the plurality of images corresponding to different subsets of the ultrasonic transducers of the fingerprint sensor comprises:
capturing a complete image at the fingerprint sensor; and [D1, [0140]] D1 teaches the acquisition of a fingerprint image.

extracting the plurality of images from the complete image. [D2, [Column 25, Lines 18-25]] D2 teaches the extraction of a plurality of blocks from the fingerprint image information.

Claim 3: The method of claim 1, wherein the receiving the plurality of images corresponding to different subsets of the ultrasonic transducers of the fingerprint sensor comprises: 
capturing the plurality of images at the fingerprint sensor. [D2, Figure 2A-2L, 4 and [Column 22, Line 61 through Column 23, Line 24]] D2 teaches the fingerprint images and fingerprint image features that are acquired.

Claim 4: The method of claim 1, wherein the determining whether the image of the plurality of images is indicative of a fingerprint comprises:
determining whether the image is indicative of a ridge/valley pattern of a fingerprint. [D1, [0069]] D1 teaches the processing logic can determine valleys and/or ridges of the skin on the finger.

Claim 5: The method of claim 4, wherein the determining whether the image of the plurality of images is indicative of a fingerprint further comprises: determining a center of mass of the image; and determining whether the image comprises a fingerprint based at least in part on the center of mass of the image. [D1, Figure 16 and 17] D1 teaches the determination of a center mass in an image where there is a fingerprint based on the center of mass. The twenty-four activated ultrasonic transducers generate an ultrasonic beam centered on the ultrasonic transducer.

Claim 6: The method of claim 1, wherein the determining whether images of the plurality of images that are indicative of a fingerprint collectively are indicative of a fingerprint comprises: determining a mean intensity difference for the images of the plurality of images that are indicative of a fingerprint; and provided the mean intensity difference satisfies an intensity threshold, determining that the images of the plurality of images that are indicative of a fingerprint are collectively indicative of a fingerprint. [D1, [0017-0126 and 0131]] D1 teaches ridges and valleys for each orthogonal vector are detected out of the mean intensity level within a threshold range. Further, D1 teaches the mean of the group of pixels is compared to a threshold and the detection of the ridge/valley patterns of a fingerprint. This analysis is completed overtime while analyzing the object in contact with the ultrasonic sensor.

Claim 7: The method of claim 1, further comprising: responsive to determining that the plurality of images comprise a fingerprint, performing a stability check on the plurality of images. D1 in view of D2 teaches the determination of a fingerprint in contact with an ultrasonic transducers, however, the prior art does not explicitly teach the limitation wherein a stability check or a verification is completed. Official notice is taken to note that the uses and benefits of using a stability check or verification of the determination when the image is determined to have a fingerprint associated within it are known and expected within the image processing arts as this could be useful in helping to reduce false positives and spoofs (printed image of a finger in contact with sensor) done by users trying to access a system when they are not authorized to.  It would have been obvious to the ordinarily-skilled artisan before the effective filing date of the claimed invention to utilize a verification of the determined fingerprint presence in the image, to achieve the known and expected uses and benefits of a safety check for a fingerprint being an actual fingerprint.

Claim 8: The method of claim 7, wherein the performing a stability check on the plurality of images comprises: receiving a second plurality of images corresponding to the different subsets of the ultrasonic transducers of the fingerprint sensor; comparing the images of the plurality of images that are indicative of a fingerprint that are collectively indicative of a fingerprint to corresponding images of the second plurality of images; and determining whether the fingerprint is stable relative to the fingerprint sensor based on the comparing. Claim 8 is rejected for similar reasons as to those described in claims 1, 7 and 21. D1 in view of D2 the second subset of images, the remaining transducers are all activated to acquire the fingerprint data and then the data is analyzed to determine if the image is of a fingerprint, however, the prior art does not explicitly teach the limitation wherein a stability check or a verification is completed on this second subset. Official notice is taken to note that the uses and benefits of using a stability check or verification of the determination when the image is determined to have a fingerprint associated within it are known and expected within the image processing arts as this could be useful in helping to reduce false positives and spoofs (printed image of a finger in contact with sensor) done by users trying to access a system when they are not authorized to.  It would have been obvious to the ordinarily-skilled artisan before the effective filing date of the claimed invention to utilize a verification of the determined fingerprint presence in the image, to achieve the known and expected uses and benefits of a safety check for a fingerprint being an actual fingerprint.

Claim 9: The method of claim 1, further comprising: mresponsive to determining that the plurality of images comprise a fingerprint, performing fingerprint processing, wherein the fingerprint processing is performed at a different processor than a processor performing the determining that the plurality of images comprise a fingerprint. [D2, Figure 9B and [Column 35, Lines 53-55]] D2 teaches the network interface includes the antenna and the transceiver so that the display device may communicate with one or more devices over a network. The network interface also may have some processing capabilities to relieve, for example, data processing requirements of the processor.


Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With regards to claim 10: The prior art of record, either alone or in combination, fails to teach or suggest the second different subset of ultrasonic transducers comprises fewer ultrasonic transducers. In fact, D1 teaches away from the claim limitations in which D1 explicitly states, see Abstract, the second subset of ultrasonic transducers comprises a greater number of ultrasonic transducers that he first subset of ultrasonic transducers.
Claim 11-17 are objected to for at least having (some) dependency upon claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDEEP SAINI/Primary Examiner, Art Unit 2661